Title: To George Washington from Major General Horatio Gates, 19 February 1778
From: Gates, Horatio
To: Washington, George



Sir
York [Pa.] 19th Febry 1778:

Yesterday I had the Honour to receive Your Excellencys Letter of the 9th Inst., and earnestly hope, no more of that Time so precious to the public, may be lost upon the Subject of General Conways Letter. whether that Gentleman does, or does not deserve the Suspicions you Express, would be intirely indifferent to me, did he not possess an Office of High Rank in the Army of the U.S. for that reason solely, I wish he may answer all the Expectations of Congress—As to the Gentleman, I have no personal Connection with him, nor had I any correspondence, previous to his writing the Letter which has given Offence; nor have I since Writen to him, save to certify, what I knew to be the Contents of his Letter; He therefore must be responsible; as I heartily dislike controversy even upon my own Account—& much more in a matter wherin I was only accidentally concern’d; & am not personally interested—In regard to the parts of your Excellencys Letter Addressd particularly to me, I Solemnly declare that I am of no Faction; & if any of my Letters taken aggregately, or by paragraphs, convey any meaning, which under any construction, is Offensive to Your Excellency; that was by no means the intention of the Writer; after this; I cannot believe Your Excellency will either suffer your own suspicions, or the prejudices of others, to induce you to Spend another moment upon this Subject—with great Respect I am Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

